DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     Response to Election/Restrictions
1.	Applicant's election with traverse of Group I, claims 1-5, 7, 10, 54-57 & 61-64 in the reply filed on 7/18/2022 is acknowledged.  The traversal is on the ground(s) that there would be no serious burden in searching and examining the claims of both invention groups.  This is not found persuasive, because Groups I & II inventions show that (1) the combination (Group II) as claimed does not requires the particulars of the subcombinations (Group I) as claimed for patentability, and (2) that the subcombination (Group I) has utility by itself or in other combinations. Applicant also agrees on the Remark 7/18/2022. Applicant cites common/overlap features of Groups I & II, however they are not the particulars of the subcombination (Group I). Additionally, each Group invention requires separate classification, separate status in the art, or a different field of search. Further, Applicant did not clearly show how and why the specific claimed invention was not a serious burden on the examiner. 
	Applicant provisionally elects Species II, including claims 1-5, 7, 54, 55, 57, 61 & 64 with traverse is acknowledged. Based on Applicant’s responses/reasons and currently applied prior art(s), the Species restriction is withdrawn. 
	Claims 1-5, 7, 10, 54-57 & 61-64 are being examined in this Office Action. 
	The requirement is still deemed proper and is therefore made FINAL.
Specification
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	Appropriate correction is required. 
Claim Objections
3.	The claims are objected because of the following reasons: 
	Re claim 54, line 5: after “amplifier” insert --die--.
	Re claim 62, line 1: delete “RF” in front of “transistor amplifier die”. 
	Appropriate correction is required.  	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1, 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In particular, claim 2 cites “bonded to gate, drain and source connections” is not clear when read into claim 1, because the claim does not clearly specify where the connections located and whether the connections related to/different from gate, drain and source terminals of claim 1. 
	Claim 4 cites “a circuit module comprises gate connection…” is not clear, because the claim does not clearly specify any relationship/connection with claimed features in claim 1. 
	For best understand and examination purpose, the above claimed features will be considered based on disclosure of the specification, Figure 2A, and/or teaching of any applicable prior arts. 
				Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-5, 54-56, 61 and 64 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Then et al. (US 2019/0181099).
	Re claim 1, Then teaches, Figs. 2, 4b and/or 5a-d, [0026, 0034, 0048], a transistor amplifier, comprising: 
-a group III-nitride based amplifier die (transistor cell) comprising a gate terminal (gate), a drain terminal (drain), and a source terminal (source) on a first surface of the amplifier die; and 
-an interconnect structure (V0, M1, V1M M2) electrically bonded to the gate terminal, drain terminal and source terminal of the amplifier die on the first surface of the amplifier die and electrically bonded to an input path and output path (transmission line input/output) of the transistor amplifier.

    PNG
    media_image1.png
    247
    482
    media_image1.png
    Greyscale

	Re claims 2 & 3, Then teaches the interconnect structure (V0, M1, V1, M2) comprises a circuitry module electrically bonded to gate, drain and source connections; and the circuitry module comprises circuitry comprising at least part of harmonic terminating circuitry, matching circuitry (e.g. RF circuit matching) [0016], splitting circuitry, combining circuitry, and/or biasing circuitry (Fig. 4b).
	Re claim 4, Then teaches the transistor amplifier further comprises: an input connection; an output connection (at transmission line); a ground connection (ground conductor); and a circuitry module (of V0, M1, V1, M2) comprising a gate connection electrically bonded to the input connection, a drain connection coupled to the output connection, and a source connection coupled to the ground connection (Figs. 5a-d). 	
Re claim 5, Then teaches the amplifier die further comprise a second surface (at III-N polarization layer) that is opposite the first surface, wherein the transistor amplifier further comprises a carrier substrate (GaN), and wherein the amplifier die is thermally coupled to the carrier substrate (GaN) on the second surface of the amplifier die (Fig. 5b). 
Re claim 54, Then teaches, Figs. 5a-d, abstract, [0049-0053], a transistor amplifier, comprising: 
-a transistor amplifier die (transistor cell) comprising a gate terminal (gate bus), a drain terminal (drain bus) and a source terminal (source bus) on a first surface of the transistor amplifier die; 
-an input lead (at transmission line (input)) extending from outside the transistor amplifier and electrically coupled to the gate terminal; and 
-an output lead (at transmission line (output)) extending from outside the transistor amplifier and electrically coupled to the drain terminal, 
wherein a first electrical path from the input lead (at input) to the gate terminal (gate bus) is free of bond wires, and 
wherein a second electrical path from the output lead (at output) to the drain terminal (drain bus) is free of bond wires.

    PNG
    media_image2.png
    452
    660
    media_image2.png
    Greyscale

Re claims 55, 56 & 61, Then teaches a circuity module (defined by V0, M1, V1, M2. V2, M3) electrically coupled between the input lead and the gate terminal (M0), and wherein the circuitry module is on the first surface of the transistor amplifier die; and a coupling element (e.g. V0) is electrically coupled between the circuitry module and the gate terminal; and a circuit element (M3) electrically coupled to the circuit module, wherein the circuit element (M3) is on a side of the circuitry module that is opposite the transistor amplifier die (Fig. 5d). 
Re claim 64, Then teaches a carrier substrate (GaN), wherein the carrier substrate is on a second surface of the transistor amplifier die (Fig. 5b). 
5.	Claim(s) 54 and 64 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lessard et al. (US 10,147,686).
Re claim 54, Lessard teaches, Figs. 2 & 10, cols. 3-4, a transistor amplifier, comprising: 
-a transistor amplifier die (42) comprising a gate terminal (48), a drain terminal (46) and a source terminal (not shown) on a first surface (52) of the transistor amplifier die; 
-an input lead (under BRI, consider 54/88) extending from outside the transistor amplifier (42) and electrically coupled to the gate terminal (48); and 
-an output lead (under BRI, consider 88/54) extending from outside the transistor amplifier and electrically coupled to the drain terminal (46), 
wherein a first electrical path (62) from the input lead (56/74) to the gate terminal (48) is free of bond wires, and 
wherein a second electrical path (66/76) from the output lead (54/88) to the drain terminal (46) is free of bond wires.

    PNG
    media_image3.png
    601
    565
    media_image3.png
    Greyscale

Re claim 64, Lessard teaches a carrier substrate (178), wherein the carrier substrate (178) s on a second surface of the transistor amplifier die (40) (Fig. 12). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Then in view of Lessard et al. (US 10,147,686).
	The teachings of Then have been discussed above. 
	Re claim 7, Then teaches the interconnection structure comprises a circuitry module comprising a first side adjacent the first surface of the amplifier die and a second side opposite the first side, and the input path and the output path (at transmission line) electrically boned to the first side or the second side do the circuity module (Figs. 4b & 5a). 
	Then does not explicitly teach the input path comprises an input metal lead and the output path comprises an output metal lead. 
	Lessard teaches the input path comprises an input metal lead (182) and the output path comprises an output metal lead (186) (Fig. 12). 
	As taught by Lessard, one of ordinary skill in the art would utilize/modify the above teaching and incorporate into Then to obtain input/output metal leads as claimed, because they are known features of an amplifier path circuitry of a package device. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Lessard in combination Then due to above reason. 
Re claim 10, in combination cited above, Lessard teaches the transistor amplifier is at least partially encapsulated (by 212) (Fig. 12). 
7.	Claim(s) 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Then in view of Fukumura et al. (US 2012/0104577). 
	The teachings of Then have been discussed above. 
Re claim 57, Then does not explicitly teach a bonding layer between the input lead and the circuitry module. 
Fukumura teaches a bonding layer (solder 15) between the input lead (13a) and the circuitry module (1) (Fig. 2). 
As taught by Fukumura, one of ordinary skill in the art would utilize a bonding layer to bond the input lead and the circuitry module, because bonding layer such as solder is a known feature in a packaging. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Fukumura in combination Then due to above reason. 
8.	Claim(s) 62 and 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Then in view of Brindle (US 6,426,525). 
	The teachings of Then have been discussed above. 
Re claim 62 & 63, Then does not teach the RF transistor amplifier die comprises a plurality of unit cell transistors that are electrically connected in parallel, the unit cell transistors comprising respective gate fingers coupled to a gate manifold, respective drain fingers coupled to a drain manifold, and respective source fingers, wherein the gate terminal is electrically coupled to the gate manifold, and wherein the drain terminal is electrically coupled to the gate manifold, and further comprising a plurality of conductive patterns between the gate manifold and the gate terminal.
Brindle teaches, Figs. 2a, 5, 6 & 9, the RF transistor amplifier die (e.g. FET structure) comprises a plurality of unit cell transistors (100, 100’, 100’’) that are electrically connected in parallel, the unit cell transistors comprising respective gate fingers (31d)  coupled to a gate manifold, respective drain fingers (24a) coupled to a drain manifold, and respective source fingers (26a), wherein the gate terminal (31) is electrically coupled to the gate manifold, and wherein the drain terminal (261) is electrically coupled to the gate manifold, and further comprising a plurality of conductive patterns between the gate manifold and the gate terminal (31).
As taught by Brindle, one of ordinary skill in the art would utilize and modify the above teaching and incorporate into Then to obtain cell transistors, gate/drain/source fingers, gate/drain manifolds as claimed, because it aids in improving harmonic noise rejection, signal distortion and noise interferences hence improving performance of the formed device. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Brindle n combination Then due to above reason. 
9.	Claim(s) 62 and 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lessard in view of Fayed et al. (US 2017/0271497).
	The teachings of Then have been discussed above. 
Re claim 62 & 63, Lessard does not teach the RF transistor amplifier die comprises a plurality of unit cell transistors that are electrically connected in parallel, the unit cell transistors comprising respective gate fingers coupled to a gate manifold, respective drain fingers coupled to a drain manifold, and respective source fingers, wherein the gate terminal is electrically coupled to the gate manifold, and wherein the drain terminal is electrically coupled to the gate manifold, and further comprising a plurality of conductive patterns between the gate manifold and the gate terminal.
Fayed teaches, Fig. 1, [0005], the RF transistor amplifier die comprises a plurality of unit cell transistors (40) that are electrically connected in parallel, the unit cell transistors comprising respective gate fingers (16) coupled to a gate manifold (14), respective drain fingers (36) coupled to a drain manifold (34), and respective source fingers (26), wherein the gate terminal is electrically coupled to the gate manifold (14), and wherein the drain terminal is electrically coupled to the gate manifold (14) (within structure 10), and further comprising a plurality of conductive patterns (26) between the gate manifold (14) and the gate terminal.
As taught by Fayed, one of ordinary skill in the art would utilize the above teaching to obtain plurality of cell transistors with gate/source/drain fingers, gate/drain manifolds as claimed, because it aids in providing structure capable of handling high power density.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Fayed in combination Lessard due to above reason. 
10.	Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jex et al. (US 5,309,012) in view of Vielemeyer et al. (US 2014/0346569). 
	Re claim 1, Jex teaches, Figs. 1-2, cols. 3-4, a transistor amplifier, comprising: 
-an amplifier die (212) comprising a gate terminal (206), a drain terminal (207), and a source terminal (205) on a first surface of the amplifier die; and 
-an interconnect structure (indicated) electrically bonded to the gate terminal, drain terminal and source terminal of the amplifier die on the first surface of the amplifier die and electrically bonded to an input path (225) and output path (216) of the transistor amplifier.

    PNG
    media_image4.png
    245
    653
    media_image4.png
    Greyscale

	Jex does not teach a group III-nitride based amplifier die. 
Vielemeyer teaches a group III-nitride based semiconductor die (abstract, Fig. 1). 
As taught by Vielemeyer, one of ordinary skill in the art would utilize the above teaching and incorporate into Jex to obtain a group III-nitride amplifier die as claimed, because it aids in reducing voltage spikes at gate, and reducing/eliminating parasitic resistance and inductance in the dies. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Vielemeyer in combination Jex due to above reason. 
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431. The examiner can normally be reached Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY T NGUYEN/           Primary Examiner, Art Unit 2894                                                                                                                                                                                             	8/20/22